      Case: 1:18-cv-06015 Document #: 31 Filed: 10/03/18 Page 1 of 2 PageID #:176


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 GLENN WILLIAMS and KATHY
 FREEMAN, individually, and on behalf
 of all others similarly situated,
                                                        Case No. 1:18-cv-06015
      Plaintiffs,

 v.
                                                        Honorable Jorge L. Alonso
 SELECT PORTFOLIO SERVICING,
 INC, EQUIFAX INFORMATION
                                                        Honorable Susan E. Cox
 SERVICES, LLC, EXPERIAN
                                                        Magistrate Judge
 INFORMATION SOLUTIONS, INC.,
 and TRANSUNION LLC,

      Defendants.

                           PLAINTIFFS’ MOTION TO QUASH SERVICE
                          AS TO SELECT PORTFOLIO SERVICING, INC.

          NOW COME, GLENN WILLIAMS and KATHY FREEMAN, individually, and on behalf

of all others similarly situated, (“Glenn” individually, “Kathy” individually, the “Plaintiffs”

collectively), through their attorneys, SULAIMAN LAW GROUP, LTD. move this Court to

Quash Service as to SELECT PORTFOLIO SERVICING, INC (“SPS”). In support thereof,

Plaintiffs states as follows:

          1.        On August 31, 2018, Plaintiffs initiated this class action by filing a complaint

alleging willful and/or negligent violations of the Fair Credit Reporting Act (the “FCRA”), 15

U.S.C. § 1681 et seq. and the Fair Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692

et seq.

          2.        On September 7, 2018, Plaintiffs served Select Portfolio Servicing, Inc. with an

incorrect summons and/or complaint.
    Case: 1:18-cv-06015 Document #: 31 Filed: 10/03/18 Page 2 of 2 PageID #:177


       WHEREFORE, Plaintiffs request this Court grant Plaintiffs’ Motion to Quash Service as

to Select Portfolio Servicing, Inc., and grant any other relief deemed appropriate and equitable.

Dated: October 3, 2018                                       Respectfully submitted,

                                                             GLENN WILLIAMS and KATHY
                                                             FREEMAN, individually, and on
                                                             behalf of all others similarly
                                                             situated

                                                             By: /s/ Joseph Scott Davidson

                                                             Joseph Scott Davidson
                                                             Mohammed Omar Badwan
                                                             SULAIMAN LAW GROUP, LTD.
                                                             2500 South Highland Avenue
                                                             Suite 200
                                                             Lombard, Illinois 60148
                                                             +1 630-575-8181
                                                             jdavidson@sulaimanlaw.com
                                                             mbadwan@sulaimanlaw.com
